Citation Nr: 9907234	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-07 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active duty service from November 1950 to 
October 1952.  

This matter is before the Board of Veterans' Appeals ("the 
Board") on appeal from a June 1996 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

The Board notes that the veteran has, through his testimony 
at both personal hearings conducted in this case, also raised 
the issue of entitlement to service connection for bilateral 
tinnitus.  As this issue has not yet been developed or 
adjudicated, it is hereby referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran provided lay evidence that he has hearing 
loss due to unprotected exposure to loud noise during combat 
in the Korean Conflict.

3.  Medical evidence shows that the veteran has a current 
hearing loss disability which could likely be related to his 
noise exposure in service.

4.  There is no clear and convincing evidence that the 
veteran's current disability is not related to his prior 
exposure to noise in combat.



CONCLUSION OF LAW

Hearing loss was incurred as a result of service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303(d), 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual and Procedural Summary

The veteran served on active duty from November 1950 to 
October 1952.  The report of his September 1950 induction 
physical reflects that the hearing in both of his ears was 
rated 15/15.  As a combat infantryman and member of a heavy 
motor company during the Korean Conflict, his duties included 
loading and firing a 4.2 inch heavy mortar.  His service 
medical records (SMRs) are negative for any hearing 
complaints or problems during service.  The report of his 
October 1952 separation physical indicates that the veteran's 
hearing, by whispered voice test, was rated 15/15 in both 
ears at discharge.  A VA examination report dated January 
1955, reflected that the veteran's hearing, by whispered 
voice test, was rated 20/20 in both ears.  

There is of record a letter from the veteran dated August 
1961, requesting copies of all VA records of any hearing and 
ear examinations from his period of service to be forwarded 
to a civilian doctor, Fordyce Johnson, M.D.

A copy of a letter dated September 1961, from the VA 
outpatient treatment clinic to Dr. Johnson, indicated that 
the requested information was provided.

In May 1996, the veteran filed a claim for service connection 
for hearing loss.  The RO issued a rating decision dated June 
1996, which denied his claim for service connection; the RO 
relied on the absence of inservice hearing problems as 
reflected in the veteran's SMRs, and on the veteran's 
induction and discharge physical examinations which reported 
normal hearing.  The veteran timely appealed the denial of 
his claim.

In February 1997, the veteran testified before a VA hearing 
officer and related, inter alia, that he was a member of the 
heavy mortar company during the entire length of his service.  
He wore no ear protection and estimated that he was exposed 
to the noise of heavy mortar fire during 18 months of that 
service.  He specifically remembered one incident during 
combat in Korea when he didn't completely turn his head away 
from the mortar gun before it fired; the noise seemed to 
reverberate inside his helmet and caused his ears to ring.  
He did not notice hearing loss in service; it was 
approximately 10 years after service when he first noticed 
some loss of hearing.  He was seen by a private physician in 
approximately 1958 who diagnosed bilateral hearing loss but 
he no longer had any record of the visit and could no longer 
remember the name of the doctor.  Thereafter, his hearing 
progressively worsened.  Currently he could only use his left 
ear for telephone conversations.  Vocationally, he attended 
school after service and became an aerospace engineer.  He 
attended law school and upon passing the bar exam, practiced 
law as an attorney from 1971 until his retirement in 1990.  

In a June 1997 VA audiological examination report, pure tone 
thresholds, in decibels, were reflected to be:

HERTZ:		500		1000		2000		3000		4000
RIGHT:		  25		  35		  60		  55		  85
LEFT:			  20		  15		  25		  70		  
90

This report also shows that speech recognition was 60 percent 
for the right ear, and 92 percent for the left ear.  The 
examiner, M. Blaesing, MA, also commented on the results of 
the audiogram:

The veteran's hearing loss is of a 
configuration or pattern usually 
associated with noise exposure.  This 
type of hearing loss is also frequently 
accompanied by tinnitus.  The type of 
noise trauma described by the veteran 
which occurred in the service could 
likely have caused a high frequency 
hearing loss which progressed in later 
years.  However, there was no audiometric 
report in the veteran's file indicating 
an hearing loss at the time of discharge 
from the service or within a few years of 
discharge.

The veteran thereafter testified at a personal hearing before 
the undersigned in October 1998.  His testimony was 
essentially the same as at the earlier hearing conducted in 
February 1997.  However, he did elaborate further on his 
employment after service.  He first worked for six months in 
a general machine shop environment; however he was in the 
deburring department so he was not directly involved with the 
large machinery.  After he went to engineering school, he 
worked as a stress analyst; his job was to analyze drawings 
of parts of airplanes.  He also would examine the work done 
in the fabrication shop of an airplane factory.  There was 
some noise but it was not painfully loud; also, when he was 
in those areas, the fabrication activities would cease so he 
could look at the work and discuss it.  The noise level was 
low enough to carry on a normal conversation.  

The veteran has also submitted two reports of private 
audiograms dated February 1995 and December 1997 (the veteran 
expressly waived review by the RO of the latter during his 
October 1998 hearing).  The results of each reflect high 
frequency hearing loss; however, neither report contained any 
finding or medical opinion as to possible cause or etiology 
of the hearing loss.

The veteran and his representative contend that the veteran's 
current bilateral hearing loss is due to the noise exposure 
he suffered in service.  In support of his claim, the 
veteran's representative specifically cites two decisions of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court): Peters v. Brown, 6 Vet. 
App. 540, 543 (1993); and Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

II.  Legal analysis:

Service connection for a disability not manifested during 
service, or within the statutory presumption period following 
service, may be established with evidence that demonstrates 
that such disability actually resulted from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

"In order for the veteran [to be granted service 
connection]....there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992).  In order for a 
current disability to be established for impaired hearing the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 hertz must be 40 decibels or greater; 
or the auditory thresholds for at least 3 of the frequencies 
must be 26 decibels or greater; or the speech recognition 
using the appropriate test must be less than 94 percent.  
38 C.F.R. § 3.385.  The Board notes that the results of the 
veteran's VA audiologic examination, dated in June 1997, 
establish that the veteran has a "present disability" in 
each ear.

The issue then before the Board is whether the veteran's 
present disability is attributable to his earlier active 
service.  

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  

In addition, where a claim for service connection is brought 
by a veteran who engaged in combat, the Board must apply 
38 U.S.C.A. § 1154, which provides that satisfactory lay or 
other evidence that a disease or an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  38 U.S.C.A. § 1154.  (West 1991).  Such evidence 
may only be rebutted by clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 1991).

 In the present case, the veteran's hearing testimony 
described the circumstances of his combat service as a combat 
infantryman in a heavy mortar company during the Korean 
Conflict.  His testimony included comment on the high level 
of noise to which he was exposed from mortar fire and 
information that he wore no protective ear coverings during 
service and that he first noticed ringing in his ears during 
service.  This testimony is "consistent with the 
circumstances, conditions, or hardships of [his] service."  
38 U.S.C.A. § 1154(b).  The opinion of the VA examiner dated 
June 1997, also clearly indicates that the veteran currently 
suffers from hearing loss of the type consistent with having 
been noise induced.  Thus, the Board finds the veteran has 
submitted a well-grounded claim.  See Peters v. Brown, 6 Vet. 
App. 540, 543 (1993).

Furthermore, in light of the corroborating VA medical 
evidence that the veteran sought medical treatment for a 
hearing problem as early as 1961; and the VA examiner's 
opinion that the veteran's actual in-service noise exposure 
"could likely have caused" his current disability; the 
Board finds that there is no clear and convincing evidence to 
the contrary.  Thus, giving the benefit of all reasonable 
doubt to the veteran, the Board concludes that service 
connection is warranted for bilateral hearing loss.  





ORDER

Service connection for bilateral hearing loss is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


